Name: Commission Implementing Regulation (EU) NoÃ 326/2012 of 17Ã April 2012 on the division between Ã¢ deliveriesÃ¢ and Ã¢ direct salesÃ¢ of national milk quotas fixed for 2011/2012 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Implementing Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural structures and production;  marketing;  distributive trades
 Date Published: nan

 18.4.2012 EN Official Journal of the European Union L 106/11 COMMISSION IMPLEMENTING REGULATION (EU) No 326/2012 of 17 April 2012 on the division between deliveries and direct sales of national milk quotas fixed for 2011/2012 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Implementing Regulation (EU) No 471/2011 of 16 May 2011 on the division between deliveries and direct sales of national milk quotas fixed for 2010/2011 in Annex IX to Council Regulation (EC) No 1234/2007 (2) sets out the division between deliveries and direct sales for the period from 1 April 2010 to 31 March 2011 for all Member States. (3) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (3), Member States have notified the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (4) The total national quotas for all Member States fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007 as amended by Council Regulation (EC) No 72/2009 (4) were increased with 1 %, effective from 1 April 2011, except for Italy whose quota was already increased with 5 %, effective from 1 April 2009. Member States, except Italy, have notified the Commission of the division between deliveries and direct sales of the additional quota. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2011 to 31 March 2012 fixed in Annex IX to Regulation (EC) No 1234/2007. (6) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 21 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for these controls. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2011 to 31 March 2012, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall expire on 30 September 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 April 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 17.5.2011, p. 7. (3) OJ L 94, 31.3.2004, p. 22. (4) OJ L 30, 31.1.2009, p. 1. ANNEX Member States Deliveries (tonnes) Direct sales (tonnes) Belgium 3 490 842,018 40 296,998 Bulgaria 957 790,177 71 047,796 Czech Republic 2 861 138,931 16 171,977 Denmark 4 752 211,900 174,604 Germany 29 630 671,304 90 854,772 Estonia 672 069,563 7 203,106 Ireland 5 668 140,684 2 305,582 Greece 861 075,872 1 207,000 Spain 6 362 294,270 66 051,426 France 25 496 618,465 354 995,374 Italy 10 967 026,636 321 516,230 Cyprus 151 790,553 801,146 Latvia 747 127,365 18 613,933 Lithuania 1 716 083,974 75 543,299 Luxembourg 286 485,893 500,000 Hungary 1 947 083,970 144 284,054 Malta 51 177,070 0,000 Netherlands 11 737 724,915 75 325,428 Austria 2 846 561,156 87 198,758 Poland 9 702 182,671 155 475,456 Portugal (1) 2 039 660,805 8 084,069 Romania 1 515 028,445 1 697 594,315 Slovenia 585 410,695 20 582,227 Slovakia 1 055 742,726 38 028,690 Finland (2) 2 563 117,735 5 105,650 Sweden 3 518 813,075 4 400,000 United Kingdom 15 436 313,929 147 162,755 (1) Except Madeira. (2) The Finnish national quota as referred to in Annex IX to Regulation (EC) No 1234/2007 and the total amount of the Finnish national quota as indicated in the Annex to this Regulation differ due to a quota increase of 784 683 tonnes to compensate Finnish SLOM producers pursuant to Article 67(4) of Regulation (EC) No 1234/2007.